ASSUMPSIT on the common counts by Burdsall against Brown and Walden, as partners. Walden pleaded the general issue. There was a trial by the Court and a finding and judgment for the defendants.
The case toned upon the question whether certain bills of goods, purchased of the plaintiff by the defendants, respectively, during the existence of a co-partnership between the latter, were so purchased for the firm or were purchased by the two persons composing the firm upon their separate and individual accounts. The evidence as to the circumstances under which the goods were purchased may be said to be contradictory. A witness for the defendant testified to admissions by the *291plaintiff that the goods were sold to the defendants upon their individual responsibility, and that Walden had paid for those purchased by him in full. The plaintiff introduced a witness whose testimony conflicts with this, but we cannot say the preponderance of evidence was so clearly in favor of the plaintiff that the judgment of the Circuit Court ought to be disturbed.
C. Cushing, for the plaintiff.
S. C. Stephens, for the defendants.
The judgment is affirmed with costs.